EXHIBIT 21.1 List of Subsidiaries Subsidiary State or Jurisdiction of Incorporation or Organization SCPDistributorsLLC Delaware Superior CommerceLLC Delaware SCPNorthparkLLC Delaware SCPServicesLP Delaware AllianceTrading,Inc. Delaware SCPAcquisitionCo.LLC Delaware SuperiorPool ProductsLLC Delaware SCPInternational,Inc. Delaware Pool Development LLC Delaware Horizon Distributors, Inc. Delaware POOLCORP Financial, Inc. Delaware POOLCORP Financial Mortgage, LLC Louisiana SCPPoolHoldings,BV Netherlands SCPPool,BV Netherlands SCP(UK)HoldingsLimited United Kingdom SCP(UK)Limited United Kingdom Garden Leisure Products, Ltd United Kingdom Swimming Pool Warehouse Ltd United Kingdom Cascade Swimming United Kingdom Norcal Pool Supplies Ltd United Kingdom BoninConsultoresEServicos,LDA Portugal SCP Pool Portugal LDA Portugal B&B s.r.l. Italy SCP Europe, SAS France SCP FranceSAS France SCPDistributorsInc. Ontario Superior Pool Products, Inc. Ontario TorLyn Limited Ontario Splash Holdings, Inc. Indiana Windsor International, Ltd Cayman Islands SCP Pool Distributors Spain, S.L. Spain SCP Mexico S.A. de C.V Mexico Les Industries R.P. Inc. Quebec Sud Ouest Filtration SAS France Cypress, Inc. Nevada Cypress Hong Kong Limited Hong Kong
